Exhibit 10.1

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

BETWEEN

PRIDE INTERNATIONAL, INC.

(as service provider)

and

SEAHAWK DRILLING, INC.

(as service receiver)

 

Dated August 4, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.

ARTICLE I DEFINITIONS

   1

Section 1.1

  

Definitions

   1

ARTICLE II SERVICES

   2

Section 2.1

  

Services

   2

Section 2.2

  

Service Coordinators

   2

Section 2.3

  

Third Party Services

   3

Section 2.4

  

Standard of Performance; Limitation of Liability

   3

Section 2.5

  

Service Boundaries and Scope

   4

Section 2.6

  

Cooperation

   4

Section 2.7

  

Transitional Nature of Services; Changes

   4

Section 2.8

  

Access

   4

ARTICLE III SERVICE CHARGES

   5

ARTICLE IV PAYMENT

   5

Section 4.1

  

Payment

   5

Section 4.2

  

Payment Disputes

   5

Section 4.3

  

Error Correction

   5

Section 4.4

  

Taxes

   5

Section 4.5

  

Records

   6

ARTICLE V TERM

   6

ARTICLE VI DISCONTINUATION OF SERVICES

   6

Section 6.1

  

Discontinuation of Services

   6

Section 6.2

  

Procedures Upon Discontinuation or Termination of Services

   7

ARTICLE VII DEFAULT

   7

ARTICLE VIII INDEMNIFICATION AND WAIVER

   7

Section 8.1

  

Waiver of Consequential Damages

   7

Section 8.2

  

Services Received

   8

Section 8.3

  

Express Negligence

   8

ARTICLE IX CONFIDENTIALITY

   9

ARTICLE X FORCE MAJEURE

   9

Section 10.1

  

Performance Excused

   9

Section 10.2

  

Notice

   9

Section 10.3

  

Cooperation

   9

ARTICLE XI MISCELLANEOUS

   10

Section 11.1

  

Construction Rules

   10

Section 11.2

  

Notices

   10

Section 11.3

  

Assignment, Binding Effect

   10

Section 11.4

  

No Third Party Beneficiaries

   11

Section 11.5

  

Amendment

   11

 

i



--------------------------------------------------------------------------------

Section 11.6

  

Waiver

   11

Section 11.7

  

Severability

   11

Section 11.8

  

Counterparts

   11

Section 11.9

  

Governing Law

   11

Section 11.10

  

Relationship of Parties

   11

Section 11.11

  

Further Assurances

   12

Section 11.12

  

Regulations

   12

Section 11.13

  

Survival

   12

Section 11.14

  

English Language Governs

   12

Section 11.15

  

Effect if Separation does not Occur

   12 Schedules      

Schedule A

  

Accounting

  

Schedule B

  

Carmen Yard Facility

  

Schedule C

  

Hotline

  

Schedule D

  

Human Resources

  

Schedule E

  

Information Technology

  

Schedule F

  

Outstanding Purchase Orders

  

Schedule G

  

Pride Tennessee Services

  

Schedule H

  

Pride Wisconsin Services

  

Schedule I

  

Supply Vessel

  

Schedule J

  

Treasury

  

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (together with the Schedules hereto, this
“Agreement”) is entered into as of August 4, 2009, by and between Pride
International, Inc., a Delaware corporation (“Pride”), and Seahawk Drilling,
Inc., a Delaware corporation (“Seahawk”).

WHEREAS, the Board of Directors of Pride has determined that it would be
appropriate and desirable for Pride to distribute (the “Distribution”) on a pro
rata basis to the holders of outstanding shares of common stock, par value $.01
per share, of Pride all of the outstanding shares of common stock, par value
$.01 per share, of Seahawk owned by Pride;

WHEREAS, in order to effectuate the foregoing, Pride and Seahawk have entered
into a Master Separation Agreement, dated as of the date hereof (the “Separation
Agreement”), which provides, among other things, upon the terms and subject to
the conditions thereof, for the separation of the respective businesses of Pride
and Seahawk and the Distribution, and the execution and delivery of certain
other agreements, including this Agreement, in order to facilitate and provide
for the foregoing; and

WHEREAS, in order to provide for an orderly transition under the Separation
Agreement, it will be advisable for Pride, through members of the Pride Group,
to provide to Seahawk certain services described herein for a transitional
period.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1   Definitions.   As used in this Agreement, the following terms
shall have the meanings set forth below. Capitalized terms used but not
otherwise defined in this Agreement shall have the respective meanings assigned
to such terms in the Separation Agreement:

“Agreement” has the meaning set forth in the preamble.

“Force Majeure Event” has the meaning set forth in Section 10.1.

“Pride” has the meaning set forth in the preamble.

“Schedules” means Schedules A through G attached hereto.

“Seahawk” has the meaning set forth in the preamble.

“Separation Agreement” has the meaning set forth in the recitals.

 

1



--------------------------------------------------------------------------------

“Service Coordinator” has the meaning set forth in Section 2.2.

“Services” has the meaning set forth in Section 2.1(a).

“Tax” has the meaning set forth in Section 4.4.

ARTICLE II

SERVICES

Section 2.1   Services.   Upon the terms and subject to the conditions of this
Agreement, Pride, acting directly and/or through its Affiliates and their
respective employees, agents, contractors or independent third parties
designated by any of them, agrees to use commercially reasonable efforts to
provide or to cause to be provided services to the Seahawk Group as set forth in
the Schedules (such services are collectively referred to herein as the
“Services”).

(b)   At all times during the performance of the Services, all Persons
performing such Services (including agents, temporary employees, independent
third parties and consultants) shall be construed as being independent from the
Seahawk Group, and such Persons shall not be considered or deemed to be
employees of any member of the Seahawk Group nor entitled to any employee
benefits of Seahawk as a result of this Agreement. The responsibility of such
Persons is to perform the Services in accordance with this Agreement and, as
necessary, to advise the applicable member of the Seahawk Group in connection
therewith, and such Persons shall not be responsible for decision-making on
behalf of any member of the Seahawk Group. Such Persons shall not be required to
report to management of any member of the Seahawk Group nor be deemed to be
under the management or direction of any member of the Seahawk Group. Seahawk
acknowledges and agrees that, except as may be expressly set forth herein as a
Service or otherwise expressly set forth in the Separation Agreement, an
Ancillary Agreement or other binding definitive agreement, no member of the
Pride Group shall be obligated to provide, or cause to be provided, any service
or goods to any member of the Seahawk Group.

(c)   Pride and members of the Pride Group shall not be required to perform
Services hereunder or take any actions relating thereto that conflict with or
violate any applicable law, contract, license, authorization, certification or
permit or Pride’s Code of Business Conduct and Ethical Practices or other
governance policies, as they may be amended from time to time; provided,
however, that Pride shall use reasonable efforts to avoid or remove any such
conflict or violation.

Section 2.2   Service Coordinators. Each party will nominate in writing a
representative to act as the primary contact with respect to the provision of
the Services and the resolution of disputes under this Agreement (each such
person, a “Service Coordinator”). The initial Service Coordinators shall be
Fares Khaddour and William Evans (or their designated delegates) for each of
Pride and Seahawk. Unless Pride and Seahawk otherwise agree in writing, Pride
and Seahawk agree that all notices and communications relating to this Agreement
other than those day-to-day communications and billings relating to the actual
provision of the Services shall be directed to the Service Coordinators in
accordance with Section 11.2 hereof. The Service Coordinators shall meet as
expeditiously as possible to resolve any dispute hereunder.

 

2



--------------------------------------------------------------------------------

Section 2.3   Third Party Services.   Pride shall have the right to hire third
party subcontractors to provide all or part of any Service hereunder; provided
that Pride shall give notice to Seahawk of its intent to subcontract any portion
of the Services and Seahawk shall have five days (or such lesser period set
forth in the notice as may be practicable in the event of exigent circumstances)
to determine, in its sole discretion, whether to permit such subcontracting or
whether to cancel such Service in accordance with Article VI hereof. If Seahawk
opts to cancel a Service pursuant to the immediately preceding sentence, it
shall not be liable to Pride pursuant to Section 6.1 for any costs or expenses
Pride or any member of the Pride Group remains obligated to pay to the third
party subcontractor identified in the notice provided by Pride as described
above. Pride shall not be required to give notice of its intent to subcontract
Services to any party listed on Exhibit 2.3 hereto, nor shall Seahawk have any
right to cancel any Service subcontracted to any such listed party.

Section 2.4   Standard of Performance; Limitation of Liability.   The Services
to be provided hereunder shall be performed with the same general degree of
care, at the same general level and at the same general degree of accuracy and
responsiveness, as when performed within the Pride organization prior to the
date of this Agreement. It is understood and agreed that Pride and the members
of the Pride Group are not professional providers of the types of services
included in the Services and that Pride personnel performing Services have other
responsibilities and will not be dedicated full-time to performing Services
hereunder.

(b)   In the event Pride or any member of the Pride Group fails to provide, or
cause to be provided, the Services in accordance with the standard of service
set forth in Section 2.4(a) or Section 2.4(c), the sole and exclusive remedy of
Seahawk shall be, at Seahawk’s sole discretion, within 90 days from the date
that Pride or such member of the Pride Group first fails to provide such
Service, to not pay for such Service; provided that in the event Pride defaults
in the manner described in clause (ii) of Article VII, Seahawk shall have the
further rights set forth in Article VII.

(c)   EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 2.4, NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, IMPLIED OR EXPRESSED, ARE MADE BY PRIDE OR ANY MEMBER OF
THE PRIDE GROUP WITH RESPECT TO THE SERVICES UNDER THIS AGREEMENT AND ALL SUCH
REPRESENTATIONS OR WARRANTIES ARE HEREBY WAIVED AND DISCLAIMED. SEAHAWK HEREBY
EXPRESSLY WAIVES ANY RIGHT SEAHAWK OR ANY MEMBER OF THE SEAHAWK GROUP MAY
OTHERWISE HAVE FOR ANY LOSSES, TO ENFORCE SPECIFIC PERFORMANCE OR TO PURSUE ANY
OTHER REMEDY AVAILABLE IN CONTRACT, AT LAW OR IN EQUITY IN THE EVENT OF ANY
NON-PERFORMANCE, INADEQUATE PERFORMANCE, FAULTY PERFORMANCE OR OTHER FAILURE OR
BREACH BY PRIDE OR ANY MEMBER OF THE PRIDE GROUP UNDER OR RELATING TO THIS
AGREEMENT, NOTWITHSTANDING THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR
ACTIVE OR PASSIVE) OF PRIDE OR ANY

 

3



--------------------------------------------------------------------------------

MEMBER OF THE PRIDE GROUP OR ANY THIRD PARTY SERVICE PROVIDER AND WHETHER
DAMAGES ARE ASSERTED IN CONTRACT OR TORT, UNDER FEDERAL, STATE OR NON U.S. LAWS
OR OTHER STATUTE OR OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING WAIVER
SHALL NOT EXTEND TO COVER, AND PRIDE SHALL BE RESPONSIBLE FOR, SUCH LOSSES
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF PRIDE OR ANY MEMBER OF
THE PRIDE GROUP. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN
NO EVENT SHALL THE PRIDE GROUP BE LIABLE TO THE SEAHAWK GROUP WITH RESPECT TO
CLAIMS ARISING OUT OF THIS AGREEMENT FOR AMOUNTS IN THE AGGREGATE EXCEEDING THE
AGGREGATE SERVICE CHARGES PAID HEREUNDER BY THE SEAHAWK GROUP.

Section 2.5   Service Boundaries and Scope.   Except as provided in a Schedule
for a specific Service: (a) Pride shall be required to provide, or cause to be
provided, the Services only at the locations such Services are being provided by
any member of the Pride Group for any member of the Seahawk Group immediately
prior to the Distribution Date; and (b) the Services shall be available only for
purposes of conducting the business of the Seahawk Group substantially in the
manner it was conducted immediately prior to the Distribution Date. Except as
provided in a Schedule for a specific Service, in providing, or causing to be
provided, the Services, Pride shall not be obligated to: (i) maintain the
employment of any specific employee or hire additional employees; (ii) purchase,
lease or license any additional equipment (including computer equipment,
furniture, furnishings, fixtures, machinery, vehicles, tools and other tangible
personal property) or software; (iii) make modifications to its existing systems
or software; (iv) provide any member of the Seahawk Group with access to any
systems or software other than those to which it has authorized access
immediately prior to the Distribution Date; or (v) pay any costs related to the
transfer or conversion of data of any member of the Seahawk Group.

Section 2.6   Cooperation.   Pride and Seahawk shall cooperate with one another
and provide such further assistance as the other party may reasonably request in
connection with the provision of Services hereunder.

Section 2.7   Transitional Nature of Services; Changes.   Subject to Sections
2.3 and 2.4, the parties acknowledge the transitional nature of the Services and
that Pride may make changes from time to time in the manner of performing the
Services.

Section 2.8   Access.   During the term of this Agreement and for so long as any
Services are being provided to Seahawk by Pride, Seahawk will provide Pride and
its authorized representatives reasonable access, during regular business hours
upon reasonable notice, to Seahawk and its employees, representatives,
facilities and books and records as Pride and its representatives may reasonably
be required in order to perform such Services.

 

4



--------------------------------------------------------------------------------

ARTICLE III

SERVICE CHARGES

Compensation.   Subject to the specific terms of this Agreement, the
compensation to be received by Pride for each Service provided hereunder will be
the fees set forth on the Schedule relating to the particular Service, subject
to any escalation provided for on such Schedule. In consideration for the
provision of a Service, each member of the Seahawk Group receiving such Service
shall pay to Pride or, at the election of Pride, the member of the Pride Group
providing such Service, the applicable fee for such Service as set forth on the
attached Schedules.

ARTICLE IV

PAYMENT

Section 4.1   Payment.   Except as otherwise provided in a Schedule for a
specific Service, charges for Services shall be invoiced monthly by Pride or, at
its option, the member of the Pride Group providing the Service. Except as
otherwise provided in a Schedule for a specific Service, Seahawk shall make the
corresponding payment no later than 30 days after receipt of the invoice. Each
invoice shall be directed to the Seahawk Service Coordinator or such other
person designated in writing from time to time by such Service Coordinator. The
invoice shall set forth in reasonable detail the invoice amount for the Services
rendered for the period covered by such invoice. Interest will accrue on any
unpaid amounts at ten percent (10%) per annum (compounded monthly) or, if less,
the maximum non-usurious rate of interest permitted by applicable law, until
such amounts, together with all accrued and unpaid interest thereon, are paid in
full. All timely payments under this Agreement shall be made without early
payment discount. Any preexisting obligation to make payment for Services
provided hereunder shall survive the termination of this Agreement.

Section 4.2   Payment Disputes.   Seahawk may object to any amounts for any
Service at any time before, at the time of, or after payment is made, provided
such objection is made in writing to Pride within 30 days following the date of
the disputed invoice. Seahawk shall timely pay the disputed items in full while
resolution of the dispute is pending; provided, however, that Pride shall pay
interest at a rate of five percent (5%) per annum (compounded monthly) on any
amounts it is required to return to Seahawk upon resolution of the dispute.
Payment of any amount shall not constitute approval thereof. The Service
Coordinators shall meet as expeditiously as possible to resolve any dispute.
Neither party (or any member of its respective Group) shall have a right of
set-off against the other party (or any member of its respective Group) for
billed amounts hereunder. Upon written request, Pride will provide to Seahawk
reasonable detail and support documentation to permit Seahawk to verify the
accuracy of an invoice.

Section 4.3   Error Correction.   Pride shall make adjustments to charges as
required to reflect the discovery of errors or omissions in charges.

Section 4.4   Taxes.   All transfer taxes, excises, fees or other charges
(including value added, sales, use or receipts taxes, but not including a tax on
or measured by the income, net or gross revenues, business activity or capital
of a member of the Pride Group), or any increase therein, now or hereafter
imposed directly or indirectly by law upon any fees paid hereunder for Services,
which a member of the Pride Group is required to pay or incur in connection with
the provision of Services hereunder (“Tax”), shall be passed on to Seahawk as an
explicit surcharge and shall be paid by Seahawk in addition to any Service fee
payment, whether included in the applicable Service fee payment, or added
retroactively. If Seahawk submits to Pride a timely

 

5



--------------------------------------------------------------------------------

and valid resale or other exemption certificate acceptable to Pride and
sufficient to support the exemption from Tax, then such Tax will not be added to
the Service fee payable pursuant to Article III; provided, however, that if a
member of the Pride Group is ever required to pay such Tax, Seahawk will
promptly reimburse Pride for such Tax, including any interest, penalties and
attorney’s fees related thereto. The parties will cooperate to minimize the
imposition of any Taxes.

Section 4.5   Records.   Pride shall maintain true and correct records of all
receipts, invoices, reports and such other documents relating to the Services
hereunder in accordance with its standard accounting practices and procedures,
consistently applied. Without limiting the generality of the foregoing, Pride’s
accounting records shall be maintained in sufficient detail to enable an auditor
to verify the accuracy, completeness and appropriateness of the charges for the
Services hereunder. Pride shall retain such accounting records and make them
available to Seahawk’s authorized representatives and auditors for a period of
not less than two years from the close of each fiscal year of Pride; provided,
however, that Pride may, at its option, transfer such accounting records to
Seahawk upon termination of this Agreement.

ARTICLE V

TERM

Term.   Subject to Articles VI and VII, the Pride Group shall provide the
specific Services to the Seahawk Group pursuant to this Agreement for the time
period set forth on the Schedule relating to the specific Service. In accordance
with the Separation Agreement and Article VI of this Agreement, except as
otherwise provided in a Schedule for a specific Service, Seahawk shall undertake
to provide to itself and members of the Seahawk Group, and to terminate as soon
as reasonably practicable, the Services provided to the Seahawk Group hereunder.
Except as otherwise expressly agreed or unless sooner terminated, this Agreement
shall commence upon the Distribution Date and shall continue in full force and
effect between the parties for so long as any Service set forth in any Schedule
hereto is being provided to Seahawk or members of the Seahawk Group and this
Agreement shall terminate upon the cessation of all Services provided hereunder.

ARTICLE VI

DISCONTINUATION OF SERVICES

Section 6.1   Discontinuation of Services.   Unless otherwise provided in the
relevant Schedule for a particular Service, at any time after the Distribution
Date, Seahawk may, without cause and in accordance with the terms and conditions
hereunder and the Separation Agreement, request the discontinuation of one or
more specific Services by giving Pride at least 30 days’ prior written notice.
Seahawk shall be liable to Pride for all costs and expenses Pride or any member
of the Pride Group remains obligated to pay in connection with any discontinued
Service or Services, except in the case of a Service terminated by Seahawk
pursuant to clause (ii) of Article VII; provided, however, that in no event
shall Seahawk cease to be responsible for the payment of software maintenance
costs as described in Section A of Schedule E hereto. The parties shall
cooperate as reasonably required to effectuate an orderly and systematic
transfer to the Seahawk Group of all of the duties and obligations previously
performed by Pride or a member of the Pride Group under this Agreement.

 

6



--------------------------------------------------------------------------------

Section 6.2   Procedures Upon Discontinuation or Termination of Services.   Upon
the discontinuation or termination of a Service hereunder, this Agreement shall
be of no further force and effect with respect to such Service, except as
otherwise provided in a Schedule for a specific Service and except as to
obligations accrued prior to the date of discontinuation or termination;
provided, however, that Articles I, IV, VIII, IX and XI of this Agreement shall
survive such discontinuation or termination. Each party and the applicable
member(s) of its respective Group shall, within 60 days after discontinuation or
termination of a Service, to the extent reasonably practicable, deliver to the
other party and the applicable member(s) of its respective Group originals of
all books, records, contracts, receipts for deposits and all other papers or
documents in its possession which pertain exclusively to the business of the
other party and relate to such Service; provided that a party may retain copies
of material provided to the other party pursuant to this Section 6.2 as it deems
necessary or appropriate in connection with its financial reporting obligations
or internal control practices and policies.

ARTICLE VII

DEFAULT

Termination for Default.   In the event (i) of a failure of Seahawk to pay for
Services in accordance with the terms of this Agreement, or (ii) any party shall
default, in any material respect, in the due performance or observance by it of
any of the other terms, covenants or agreements contained in this Agreement,
then (1) if the non-defaulting party is Pride, Pride shall have the right, at
its sole discretion, to immediately terminate this Agreement, and (2) if the
non-defaulting party is Seahawk, Seahawk shall have the right, at its sole
discretion, to immediately terminate the Service with respect to which the
default occurred, in either case if the defaulting party has failed to cure the
default within 30 days of receipt of the written notice of such default.
Seahawk’s right to terminate this Agreement pursuant to this Article VII and the
rights set forth in Section 2.4 shall constitute Seahawk’s sole and exclusive
rights and remedies for a breach by Pride hereunder (including any breach caused
by an Affiliate of Pride or other third party providing a Service hereunder).

ARTICLE VIII

INDEMNIFICATION AND WAIVER

Section 8.1   Waiver of Consequential Damages.   NEITHER PARTY SHALL BE LIABLE
UNDER THIS AGREEMENT FOR ANY CONSEQUENTIAL, INDIRECT, REMOTE, SPECULATIVE,
SPECIAL, INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOST PROFITS UNDER ANY
THEORY, ARISING OUT OF ACTIVITIES OR OBLIGATIONS UNDER OR RELATED TO THIS
AGREEMENT, REGARDLESS OF THE ACTS, OMISSIONS, NEGLIGENCE OR FAULT OF ANY PERSON;
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EACH PARTY’S
INDEMNIFICATION OBLIGATIONS FOR LIABILITIES TO THIRD PARTIES AS SET FORTH IN
THIS AGREEMENT, THE SEPARATION AGREEMENT OR ANY ANCILLARY AGREEMENT.

 

7



--------------------------------------------------------------------------------

Section 8.2   Services Received.   Seahawk hereby acknowledges and agrees that:

(a)   the Services to be provided hereunder are subject to and limited by the
provisions of Section 2.4, Article VII and the other provisions hereof,
including the limitation of remedies available to Seahawk that restricts
available remedies resulting from a Service not provided in accordance with the
terms hereof to non-payment and, in certain limited circumstances, the right to
terminate this Agreement;

(b)   the Services are being provided solely to facilitate the transition of
Seahawk to a separate company as a result of the Distribution, and Pride and its
Affiliates do not provide any such Services to non-Affiliates;

(c)   it is not the intent of Pride and the other members of the Pride Group to
render, nor of Seahawk and the other members of the Seahawk Group to receive
from Pride and the other members of the Pride Group, professional advice or
opinions, whether with regard to tax, legal, treasury, finance, employment or
other business and financial matters, or technical advice, whether with regard
to information technology or other matters; Seahawk shall not rely on, or
construe, any Service rendered by or on behalf of Pride as such professional
advice or opinions or technical advice; and Seahawk shall seek all third party
professional advice and opinions or technical advice as it may desire or need,
and in any event Seahawk shall be responsible for and assume all risks
associated with the Services, except to the limited extent set forth in
Section 2.4 and Article VII;

(d)   with respect to any software or documentation within the Services, Seahawk
shall use such software and documentation internally and for their intended
purpose only, shall not distribute, publish, transfer, sublicense or in any
manner make such software or documentation available to other organizations or
persons, and shall not act as a service bureau or consultant in connection with
such software; and

(e)   a material inducement to Pride’s agreement to provide the Services is the
limitation of liability and the release provided by Seahawk in this Agreement.

ACCORDINGLY, EXCEPT WITH REGARD TO THE LIMITED REMEDIES EXPRESSLY SET FORTH
HEREIN, SEAHAWK SHALL ASSUME ALL LIABILITY FOR AND SHALL FURTHER RELEASE,
DEFEND, INDEMNIFY AND HOLD PRIDE, ANY MEMBER OF THE PRIDE GROUP AND THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS AND AGENTS (ALL AS INDEMNIFIED
PARTIES) FREE AND HARMLESS FROM AND AGAINST ALL LOSSES RESULTING FROM, ARISING
UNDER OR RELATED TO THE SERVICES, HOWSOEVER ARISING AND WHETHER OR NOT CAUSED BY
THE NEGLIGENCE OF PRIDE, ANY MEMBER OF THE PRIDE GROUP OR ANY THIRD PARTY
SERVICE PROVIDER, OTHER THAN THOSE LOSSES CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF PRIDE OR ANY MEMBER OF THE PRIDE GROUP.

Section 8.3 Express Negligence. THE INDEMNITY, RELEASES AND LIMITATIONS OF
LIABILITY IN THIS AGREEMENT (INCLUDING ARTICLES II AND VIII) ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN

 

8



--------------------------------------------------------------------------------

ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS
NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT
INDEMNITIES BECAUSE OF THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR
ACTIVE OR PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED
PARTIES.

ARTICLE IX

CONFIDENTIALITY

Confidentiality.   Seahawk and Pride each acknowledge and agree that the terms
of Section 6.11 of the Separation Agreement shall apply to information,
documents, plans and other data made available or disclosed by one party to the
other in connection with this Agreement. Seahawk and Pride each acknowledge and
agree that any third party Information (to the extent such Information does not
constitute Pride Books and Records) provided by any member of the Seahawk Group
to any member of the Pride Group after the Distribution Date in connection with
the provision of the Services by any member of the Pride Group, or generated,
maintained or held in connection with the provision of the Services by any
member of the Pride Group after the Distribution Date, in each case that
primarily relates to the Seahawk Business, the Seahawk Assets, or the Seahawk
Liabilities, shall not be considered Privileged Information of Pride or
Confidential Information of Pride.

ARTICLE X

FORCE MAJEURE

Section 10.1   Performance Excused.   Continued performance of a Service may be
suspended immediately to the extent caused by any event or condition beyond the
reasonable control of the party suspending such performance (and not involving
any willful misconduct or gross negligence of such party), including, but not
limited to, acts of God, fire, labor or trade disturbance, war, terrorism, civil
commotion, compliance in good faith with any law (whether or not it later proves
to be invalid), unavailability of materials or unusually bad weather (a “Force
Majeure Event”).

Section 10.2   Notice.   The party claiming suspension due to a Force Majeure
Event will give prompt notice to the other of the occurrence of the Force
Majeure Event giving rise to the suspension and of its nature and anticipated
duration; provided, however, that such party shall use its commercially
reasonable efforts to avoid or remove such causes of nonperformance and shall
proceed as promptly as practicable with the performance of its obligations under
this Agreement whenever such causes are removed or cease.

Section 10.3   Cooperation.   Upon the occurrence of a Force Majeure Event, the
parties shall cooperate with each other to find alternative means and methods
for the provision of the suspended Service.

 

9



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.1   Construction Rules.   The article and section headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. As used in this Agreement,
unless otherwise provided to the contrary, (i) all references to days or months
shall be deemed references to calendar days or months and (ii) any reference to
a “Section,” “Article,” “Exhibit” or “Schedule” shall be deemed to refer to a
section or article of this Agreement or an exhibit or schedule to this
Agreement. The words “hereof,” “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Unless otherwise specifically
provided for herein, the term “or” shall not be deemed to be exclusive. Each of
the parties has participated in the drafting and negotiation of this Agreement.
If an ambiguity or question of intent or interpretation arises, this Agreement
must be construed as if it is drafted by all the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of
authorship of any of the provisions of this Agreement.

Section 11.2   Notices.   All notices and other communications hereunder shall
be in writing and shall be deemed given upon (i) a transmitter’s confirmation of
a receipt of a facsimile transmission, (ii) an electronic mail transmission,
receipt verified, to an electronic mail address provided by the receiving party
to the sending party for the purpose of receiving such notices, (iii) confirmed
delivery of a standard overnight courier or when delivered by hand or (iv) the
expiration of five business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

If to Pride, to:

Pride International, Inc.

Attention: Fares Khaddour

5847 San Felipe, Suite 3300

Houston, Texas 77057

If to Seahawk, to:

Seahawk Drilling, Inc.

Attention: William Evans

5847 San Felipe, Suite 1600

Houston, Texas 77057

Section 11.3 Assignment, Binding Effect.   Neither this Agreement nor any of the
rights, benefits or obligations hereunder may be assigned or delegated by
Seahawk or Pride (whether by operation of law or otherwise) without the prior
written consent of the other party; provided, however, that the foregoing shall
in no way restrict the performance of a Service by an Affiliate of Pride or a
third party as otherwise allowed hereunder.

 

10



--------------------------------------------------------------------------------

Section 11.4   No Third Party Beneficiaries.   Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person (other than
Seahawk, members of the Seahawk Group, Pride and any member of the Pride Group
or other Person providing Services hereunder or their respective successors or
permitted assigns) any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, and no Person (except as so
specified) shall be deemed a third-party beneficiary under or by reason of this
Agreement.

Section 11.5   Amendment.   No amendments, additions to, alterations,
modifications or waivers of all or any part of this Agreement shall be of any
effect, whether by course of dealing or otherwise, unless explicitly set forth
in writing and executed by both parties hereto. Except as expressly provided
otherwise in this Agreement, if the provisions of this Agreement and the
provisions of any purchase order or order acknowledgment written in connection
with this Agreement conflict, the provisions of this Agreement shall prevail.

Section 11.6   Waiver.   The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. The failure of any party to require performance of any
provision of this Agreement shall not affect any party’s right to full
performance thereof at any time thereafter. Unless otherwise specified herein,
the rights and remedies provided in this Agreement are cumulative and the
exercise of any one right or remedy by any party shall not preclude or waive its
right to exercise any or all other rights or remedies.

Section 11.7   Severability.   If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be
declared judicially to be invalid, unenforceable or void, such decision shall
not have the effect of invalidating or voiding the remainder of this Agreement,
it being the intent and agreement of Seahawk and Pride that this Agreement shall
be deemed amended by modifying such provision to the extent necessary to render
it valid, legal and enforceable while preserving the original intent and
economic balance of the parties as reflected in the severed provision or, if
such modification is not possible, by substituting therefor another provision
that is legal and enforceable and that achieves the same economic objective.

Section 11.8   Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one agreement binding on Seahawk and Pride.

Section 11.9   Governing Law.   This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas without giving
effect to the conflicts of law principles thereof except to the extent that,
pursuant to the applicable laws of the location in which any Service is
performed, the local laws of such location are mandatorily applicable thereto,
in which case, and to such extent, the laws of such location shall apply.

Section 11.10  Relationship of Parties.   This Agreement does not create a
fiduciary relationship, partnership, joint venture or relationship of trust or
agency between the parties.

 

11



--------------------------------------------------------------------------------

Section 11.11  Further Assurances.   From time to time, each party agrees to
execute and deliver such additional documents, and will provide such additional
information and assistance as any party may reasonably require to carry out the
terms of this Agreement.

Section 11.12  Regulations.   All employees of Pride and the members of the
Pride Group shall, when on the property of Seahawk, conform to the rules and
regulations of Seahawk concerning safety, health and security which are made
known to such employees in advance in writing.

Section 11.13  Survival.   The parties agree that Articles I, IV, VIII, IX and
XI and Section 2.4(c) will survive the termination of this Agreement and that
any such termination shall not affect any obligation for the payment of Services
rendered prior to termination.

Section 11.14  English Language Governs.   This Agreement is entered into in the
English language. In the event of any dispute concerning the construction or
meaning of this Agreement, reference shall be made only to the Agreement as
written in English, and not to any translation into any other language.

Section 11.15  Effect if Separation does not Occur.   If the Distribution does
not occur, then all actions and events that are, under this Agreement, to be
taken or occur effective as of or following the Distribution Date, or otherwise
in connection with the Distribution, shall not be taken or occur except to the
extent specifically agreed by the parties and neither party shall have any
liability or further obligation to the other party under this Agreement.

[Signature page follows.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

PRIDE INTERNATIONAL, INC.

By:

 

/s/ Brian C. Voegele

 

Name:

 

Brian C. Voegele

 

Title:

 

Senior Vice President and Chief Financial Officer

SEAHAWK DRILLING, INC.

By:

 

/s/ Randall D. Stilley

 

Name:

 

Randall D. Stilley

 

Title:

 

President and Chief Executive Officer

[Signature Page to Transition Services Agreement]

 

13